Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 1 of 16

AO 91 (Rev. 11/11} Criminal Complaint

UNITED STATES DistricTCourtT = FILER

 

 

 

for the
Northern District of California JUN 25 2029
. . SAN y.
United States of America CLERK - SOO
v. : NORTH Bist TECT coum
, _3-20- CALI
MICHAEL BRENT ROTHENBERG, ) Case No. 3-20-70834 MAG FORNIA
a/k/a MIKE ROTHENBERG,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 15, 2016 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 1343 and 2 Wire Fraud

Maximum Sentence: 20 years

Maximum Length of Supervised Release: 3 years
Maximum Fine: $250,000.00 or twice the gross gain or loss.
Special Assessment of $100 per felony count.

This criminal complaint is based on these facts:

Please see the attached Affidavit of Special Agent Janak Patel in Support of an Application for a Criminal Complaint
and Arrest Warrant. .

@ Continued on the attached sheet.

/s/

 

Complainant's signature
Approved as to form:

AUSA Nicholas J. Walsh Janak Patel, Special Agent, FB!

 

Printed name and title

Sworn to before me by telephone.

Date: _June 24, 2020 TA. | jo, —

 

 

’ «
Judge 's signature

City and state: San Francisco, California Thomas S. Hixson, U.S. Magistrate Judge
Printed name and title

 
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 2 of 16

AFFIDAVIT OF SPECIAL AGENT JANAK PATEL
IN SUPPORT OF AN APPLICATION FOR
A CRIMINAL COMPLAINT AND ARREST WARRANT

 

I, Janak Patel, Special Agent of the Federal Bureau of Investigation (“FBI”), being duly

sworn, hereby declare as follows:

INTRODUCTION AND PURPOSE OF AFFIDAVIT
. 1. This affidavit is being submitted in support of an application for a criminal
complaint and arrest warrant charging MICHAEL BRENT ROTHENBERG of San Francisco,
California, with one count of Wire Fraud, in violation of 18 U.S.C. §§ 1343 and 2.

2. The statements contained in this affidavit are based on: (1) information uncovered
during the investigation of this matter through witness interviews and from various financial
records, email communications, and other documents; (2) information provided to me by other
law enforcement officers; (3) information from the United States Securities and Exchange
Commission (“SEC”); as well as (4) my personal observations, training, experience, and
knowledge of this investigation.

3. Because this affidavit is being submitted for the limited purpose of securing a
criminal complaint and arrest warrant, | have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are necessary to
establish probable cause to believe that, on or about July 15, 2016, within the Northern District
of California and elsewhere, MICHAEL BRENT ROTHENBERG, committed Wire Fraud, in

violation of 18 U.S.C. §§ 1343 and 2.

Page | of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 3 of 16

AGENT’S BACKGROUND AND EXPERTISE

4. I am a Special Agent with the FBI assigned to investigate white-collar crimes and
have been so employed since January 2019. I am assigned to a squad investigating allegations of
financial fraud, including investment fraud, money laundering, cryptocurrency fraud, wire fraud,
and other frauds. Prior to my current position as a Special Agent with the FBI, I was a lawyer
for five years and graduated with a Juris Doctorate from Trinity Law School in 2013.

5. My training included Basic Field Training Courses at the FB] Academy in
Quantico, Virginia, as well as financial fraud investigations training. As an FBI agent, I have
received additional on-the-job training and experience in interview and interrogation techniques,
arrest procedures, search warrant applications, and the execution of searches and seizures.

6. As an FBI agent, I am authorized to investigate violations of United States law
and am a law enforcement officer with the authority to execute warrants issued under the
authority of the United States. [ am an investigator and law enforcement officer of the United

States within the meaning of 18 U.S.C. § 2510(7).

APPLICABLE LAW
7. Section 1343 of Title 18 of the United States Code sets forth the crime of Wire
Fraud and provides a penalty of imprisonment of not more than twenty years and a fine up to
$250,000 fine or twice the gross gain or loss, three years supervised release, and a mandatory
$100 special assessment. |
8. The elements of the Wire Fraud relevant to this application for a criminal
complaint are: (1) the defendant knowingly participated in, devised, and / or intended to devise a

scheme or plan to defraud, or a scheme or plan for obtaining money or property by means of

Page 2 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 4 of 16

false or fraudulent pretenses, representations, or promises, or omitted facts; (2) the statements
made or facts omitted as part of the scheme were material; that is, they had a natural tendency to
influence, or were capable of influencing, a person to part with money or property; (3) the
defendant acted with the intent to defraud, that is, the intent to deceive and cheat; and (4) the
defendant used, or caused to be used, an interstate or foreign wire communication to carry out or
attempt to carry out an essential part of the scheme. See 18 U.S.C. § 1343.

9, Section 2 of Title 18 of the United States Code details the circumstances under
which individuals may be punished for their roles in committing a crime. It provides criminal
liability for anyone who directly commits an offense, anyone who “aids, abets, counsels,
commands, induces or procures its commission,” and anyone who “willfully causes an act to be

done which if directly performed by him or another would be an offense.” 18 U.S.C. § 2.

STATEMENT OF FACTS ESTABLISHING PROBABLE CAUSE

A. Overview of ROTHENBERG and His Business Enterprises

10. MICHAEL BRENT ROTHENBERG (“ROTHENBERG?”), also known as MIKE
ROTHENBERG, was a resident of San Francisco, California, in the Northern District of
California.

11. ROTHENBERG gained some notoriety as a venture capitalist between 2013 and
2016 for his investments in Silicon Valley start-ups in a variety of business segments, but
particularly in virtual reality technology.

12. In 2012, while in business school, ROTHENBERG founded Rothenberg Ventures
Management Company, LLC (“RVMC”), a Delaware limited liability company. RVMC had

offices on Folsom Street in San Francisco, California, in the Northern District of California. In

Page 3 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 5 of 16

2016 and 2017, RVMC changed its name to Frontier Technology Venture Capital LLC, and then
to Rothenberg Ventures LLC, respectively. In this Affidavit, “RVMC” is used to refer to the
entity at any relevant time, regardless of the entity’s name at that time.

13. Documents and email communications show that ROTHENBERG was the
Founder and CEO of RVMC.

14. According to RVMC employees interviewed by the FB] and involved investors
interviewed by the FB], ROTHENBERG in fact controlled RVMC and presented himself to
investors as the owner and manager of RVMC.

15. Through RVMC and other entities, ROTHENBERG raised and managed various
investment funds. These investment funds included but were not limited to the following:

a. Rothenberg Ventures Fund I, LLC (later known as Rothenberg Ventures
2013 Fund, LLC) (the “2013 Fund”);

b. Rothenberg Ventures Fund II, LLC (later known as Rothenberg Ventures
2014 Fund, LLC) (the “2014 Fund”);

c. Rothenberg Ventures 2015 Fund, LLC (the “015 Fund”); and

d. multiple related funds named Rothenberg Ventures 2016 Fund, LP,
Rothenberg Ventures 2016 Feeder Fund, LP, and Rothenberg Ventures
2016 Accredited Fund, LP (collectively the “2016 Fund”).

16. These four annual funds are referred to hereafter as the four “main funds.” All of
the main funds were located in San Francisco, California, in the Northern District of California.

17. ROTHENBERG also created a series of companies designed to further his
interests in various other arenas, such as race cars, a business accelerator, and, importantly,

virtual reality content production. These companies were named River Sports, River

Page 4 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 6 of 16

Accelerator, River Studios (also known as Bend Reality, LLC), and similar, and therefore
formed a group of entities known collectively as the “River Ecosystem.”

18. | RVMC employees indicated in interviews with the FBI that only ROTHENBERG
and a small number of employees had the ability to transfer money from and between RVMC,
River Ecosystem entities, and fund bank accounts. One employee who worked closely with
ROTHENBERG in 2016 indicated that ROTHENBERG would tell him when and where to
transfer money, sometimes by text message, and he would have an assistant execute the
transactions. Another employee who worked closely with ROTHENBERG in 2016 told the FBI
that ROTHENBERG was a “control freak” and had to be involved with all actions that occurred
at RVMC, including money movement and payroll, even though RVMC had a Chief Finance

Officer.

B. Overview of the SEC Lawsuit Against ROTHENBERG and RVMC

19. In August 2018, the SEC filed a civil suit in the Northern District of California
against ROTHENBERG and RVMC. The SEC’s complaint asserted two claims for relief against
ROTHENBERG and RVMC: (1) Defendants violated Sections 206(1) and 206(2) of the
Advisers Act, 15 U.S.C. §§ 80b-6(1) and 80b-6(2); and (2) Defendants violated Section 206(4)
of the Advisers Act, 15 U.S.C. § 80b-6(4), and Rule 206(4)-8 thereunder, 17 C.F.R. §
275.206(4)-8.

20. As part of the SEC investigation, the SEC hired a financial expert to review,
among other things, the transactions of RVMC and the four main funds. That expert, Gerald T.

Fujimoto, prepared a report for the SEC.

Page 5 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 7 of 16

21. In that report, Fujimoto determined, as of approximately September 2018,
ROTHENBERG had raised a net amount of approximately $45.9 million from approximately
200 investors and received another approximately $13.0 million from the sale of investment
positions and advances from investors. During that time, approximately $30.9 million had been
invested in various early-stage companies, RVMC was entitled to $6.7 million in management
and administrative fees under the terms of RVMC’s agreements with the Funds, approximately
$1.7 million had been distributed to investors, and approximately $0.7 million remained. The
approximately $58.9 million of inflows, $39.3 million of outflows, and $0.7 million in remaining
cash left a shortfall of more than $18 million, which Fujimoto asserted that ROTHENBERG
misappropriated and spent on various business expenses, personal expenses, and legal fees.

22. ‘In particular, Fujimoto determined there was “in the aggregate, an asset shortfall
across the Rothenberg Investment Funds of approximately $18.8 million, nearly all of which was
(i) transferred to Mr. Rothenberg personally (approximately $3.8 million)[,] (ii) utilized to fund
other entities under Mr. Rothenberg’s control (approximately $8.8 million), and (iii) used to pay
RVMC expenses over and above the management and administrative fees to which RVMC was
entitled under the terms of the Management Agreements (approximately $5.7 million).”

23. Ultimately, ROTHENBERG did not contest the allegations against him in the
SEC’s lawsuit, though he did contest the amount of ill-gotten gains attributed to him. On
December 20, 2019, United States District Judge Jon S. Tigar entered a disgorgement order of
$18,776,800, plus prejudgment interest of $3,663,323.47, for a total of $22,440,123.47. Judge

Tigar further ordered ROTHENBERG to pay an additional civil penalty of $9 million.

Page 6 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 8 of 16

Cc. ROTHENBERG’s Scheme to Defraud Investors in an Opportunity to Purchase
Untraded Shares in a Software Company in July 2016

24. ‘In the middle of 2016, ROTHENBERG came upon an opportunity to purchase
privately held shares of a successful software company, hereinafter referred to as the “Software
Company.” Software Company was headquartered in San Francisco, California, and designed
and developed games and applications.

25. Software Company had not had an initial public offering (“IPO”), meaning its
shares were not publicly traded, but instead, were owned by private investors, venture capital
firms, employees, and others.

26. | ROTHENBERG was given the ability to purchase one million shares of the
company at approximately $14 per share. Therefore, to purchase the one million shares,
ROTHENBERG had to raise approximately $14 million.

27. | ROTHENBERG created a “co-fund” investment entity, named the Rothenberg
Ventures 2016 Co-Fund [Software Company] LLC (the “Software Company Co-Fund”), with a
separate bank account, to raise the money. The investment was not structured through one of
ROTHENBERG’s four main funds.

28. Ultimately, five investors decided to participate in the Software Company Co-
Fund investment opportunity.

29. The largest of the investors was an existing investor in the 2015 Fund, hereinafter
referred to as “G, Inc.” G, Inc. was a family office incorporated in the Cayman Islands, One
purpose of G, Inc. was to invest capital in venture capital funds and in private companies.

30. | On or about Wednesday, July 13, 2016, the Chief Operating Officer and Chief
Revenue Officer of RVMC emailed a representative of G, Inc. In the ernail, he stated a valuable

co-invest opportunity with “a short fuse” had come up and RMVC wanted to make sure G, Inc.

Page 7 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 9 of 16

had an opportunity to take advantage of it. He ended the solicitation email by saying it was
possible the opportunity would be “allocated before the weekend.”

31. The following day, on or about Thursday, July 14, 2016, the same RVMC
employee sent a representative of G, Inc. an email attaching a “Rothenberg Ventures [Software
Company] Co-Fund” presentation and a document entitled “Rothenberg Ventures 2016 Fund Co-
Fund [Software Company] LLC Summary of Principal Terms” (the “Summary of Principal
Terms”). He recommended G, Inc. wire its money that evening or the following day due to “the
demand we are seeing.” That RVMC employee later indicated in an interview with the FBI that
ROTHENBERG created the two documents.

32. | The Summary of Principal Terms purported to be a summary of the terms of the
Operating Agreement of the Software Company Co-Fund. Per the Summary of Principal Terms,
the Software Company Co-Fund “will invest in a special purpose vehicle that will purchase
equity securities of [Software Company].”

33. That same day, on or about Thursday, July 14, 2016, ROTHENBERG sent an
email with the subject “[Software Company] Co-Invest” to a representative of G, Inc.
ROTHENBERG stated his employee had let him know G, Inc. was interested in the Software
Company investment, and then proceeded to say, in substance and in part, “It’s our most popular
co-investment since SpaceX,” “it’s an amazing opportunity that we worked for months to get
into, and got there by developing a personal relationship with the CEO at a Warriors game,” and
“It will be our largest overall investment and is a monopoly in mobile development software
growing at 50-100% per year...on hundreds of millions of annual revenue.” ROTHENBERG
stated G, Inc. could secure its spot in the Software Company Co-Fund investment if its wire was

received before the weekend.

Page 8 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 10 of 16

34, G, Inc. representatives in contemporaneous email communications with RVMC,
and in later interviews with the FBI, stated that they had reviewed the materials provided by
RVMC and decided to invest $1 million. A representative from G, Inc. stated that the particular
amount was chosen because of the favorable terms given to investments of $1 million or more,
as described in the Summary of Principal Terms.

35. On July 15, 2016, G, Inc. wired $1 million to a Silicon Valley Bank account
located in the Northern District of California in the name of Rothenberg Ventures Co-Fund 1,
LLC (the “Software Company Co-Fund bank account”). The wire transfer was processed
through Federal Reserve System computers. Based on my training and experience, | know that
Federal Reserve System computers are located in New Jersey and Texas.

36. The same day G, Inc. wired $1 million to the Software Company Co-Fund bank
account, July 15, 2016, $1 million was transferred from the Software Company Co-Fund bank
account to RVMC’s main bank account at Silicon Valley Bank. The majority of the $1 million
was then used for various expenses, including fund expenses, fund investments, River Studios
expenses, ROTHENBERG’s personal expenses, and other miscellaneous expenses. For
example, on the same day, July 15, 2016, $450,000 was transferred from RVMC’s main bank
account to the 2016 Fund, which ROTHENBERG then used for 2016 Fund investments. None
of the $1 million was used to purchase shares of Software Company.

37, In an interview with the FBI, a representative for G, Inc. stated G, Inc, expected
the $1 million to be invested in Software Company exclusively. No one told representatives of
G, Inc. its money would be used for other purposes, nor did anyone tell representatives of G, Inc.

its money would be moved out of the bank account the same day it was received.

Page 9 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 11 of 16

38. Thereafter, July 19, 2016, July 21, 2016, August 1, 2016, and August 6, 2016,
representatives of G, Inc. made inquiries about the status of the Software Company Co-Fund
deal. |

39, In email communications dated July 21, 2016, and August 3, 2016, the Chief
Operating Officer and Chief Revenue Officer of RVMC wrote representatives of G, Inc., stating,
“We expect this will close next week. Our legal team is processing the paperwork now,” and
“We do expect the deal to close soon,” respectively.

40. On August 6, 2016, a representative of G, Inc. sent an email addressed to
ROTHENBERG, the Chief Operating Officer and Chief Revenue Officer of RVMC, and another
RVMC employee stating, “We wired the money over three weeks ago. The process was quite
rushed and we expected the deal to close rapidly.” The representative of G, Inc. asked for an
update on the Software Company deal.

41. On August 18, 2016, G, Inc. requested by email that RVMC wire G, Inc.’s $1
million back, citing delays in the closing. In that email, a representative of G, Inc. stated G, Inc.
was still interested in participating in the Software Company Co-Fund deal and was prepared to
wire the money back once there was confirmation the deal was closing.

42. On August 19, 2016, ROTHENBERG emailed G, Inc., assuring it that “The
[Software Company] deal is still in process as of Thursday and we’ll provide an update ASAP on
that as well.”

43. On or about August 21, 2016, a representative of G, Inc. had a telephone call with
ROTHENBERG. On that call, ROTHENBERG for the first time represented that G, Inc.’s $1
million Software Company Co-Fund investment may have been transferred to the 2016 Fund.

(As noted in paragraph 37, however, law enforcement authorities’ review of bank records shows

Page 10 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 12 of 16

that G, Inc.’s $1 million investment was used to pay a variety of expenses, and that, contrary to
ROTHENBERG’s assertion, was not simply invested into the 2016 Fund.)

44. Onor about August 22, 2016, the G, Inc. representative wrote a follow-up email
to ROTHENBERG stating: “I was extremely surprised to hear from you tonight that the $1M we
wired you for the [Software Company] co-investment has apparently instead been invested into
Rothenberg’s 2016 fund. This is a serious problem and needs to be corrected ASAP. This is a
breach of our trust as limited partners and a misappropriation of our funds. We need the $1M to
be wired back to us in the next 24 hours.” The representative of G, Inc. attached the wire
instructions for G, Inc.’s investment to show the money was intended for the Software Company
Co-Fund, not the 2016 Fund. The email went on to state, “We also have a very long, crystal
clear email chain back and forth that specifies the money being used for the [Software Company]
investment... There was no ambiguity about this.”

45, In another email dated on or about August 22, 2016, a representative of G, Inc.
wrote ROTHENBERG, “we have repeatedly asked for our funds to be returned. You told us last
night that the funds we wired you may have been incorrectly invested in Rothenberg’s 2016
fund, and you have not yet been able to verify that our funds are still held in escrow after
repeated inquires. As discussed, this is a serious breach of our trust and a big problem. We gave
you 24 hours to wire us back our money 22 hours ago. The fact that you have not gotten back in
touch with us today is extremely concerning.”

46. — G, Inc. was not paid back until approximately a year later, in August 2017, with a
transfer of money from the 2016 Fund’s bank account. However, the money used to pay back G,
Inc. came from the sale of an investment in a separate company by the 2015 Fund (an “exit,” in

industry parlance) in April 2017, and an exit from yet another company by the 2013 Fund in May

Page 11 of 15
Case 3:20-mj-70834-MRGD Document 1 Filed 06/25/20 Page 13 of 16

2017. Thus, the source of money to repay G, Inc. was neither from the sale of Software
Company shares nor from any investment by the 2016 Fund.

47, In addition to G, Inc., four other investors transferred money to invest in the
Software Company deal based on ROTHENBERG’s /or RVMC’s representations the money
would be used to purchase the untraded stock of Software Company. As identified by their |
initials, those included: (1) a July 14, 2016, $50,000 investment and a July 18, 2016, $50,000
investment by N.H.; (2) a July 19, 2016, $100,000 investment by B.F. Limited Partnership; (3) a
July 21, 2016, $50,000 investment by RVMC employee E.J. and his wife; and (4) a July 21,
2016, $100,000 investment by L.G. and her husband.

48. — In total, the five investors wired approximately $1.35 million to bank accounts
controlled by ROTHENBERG.

49. _ROTHENBERG did not use the $1.35 million as he and/or RVMC represented it
would be used. Rather than purchasing the Software Company shares — as ROTHENBERG and
RVMC employees told all five investors ROTHENBERG would do - ROTHENBERG diverted,
or caused to be diverted, the money for other purposes.

30. —‘_ In an interview with the FBI, one fundraiser working closely with
ROTHENBERG in July 2016 told the FBI that ROTHENBERG closed off access to the
electronic folder storing information about the Software Company deal from access to
employees.

5!. | The relevant bank statements show that ROTHENBERG quickly took the five
_ investors’ money from the Software Company Co-Fund bank account and used it for purposes

other than the purchase of Software Company stock.

Page 12 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 14 of 16

§2. As noted above, G, Inc. invested $1 million on July 15, 2016, but that money was
transferred to RVMC’s main bank account the same day. None of the money was used to
purchase Software Company shares,

53. N.H.’s initial $50,000 tranche on July 14, 2016, went into the main RVMC
account and never made its way to the Software Company Co-Fund bank account. N.H.’s
second tranche on July 18, 2016, was combined with the July 19, 2016, B.F. Limited Partnership
$100,000 investment, and sent to the main RVMC bank account on July 19, 2016. None of the
money was used to purchase Software Company shares.

54. The E.J. and L.G. investments on July 21, 2016, were pooled together and sent
from the Software Company Co-Fund account to the main RVMC account on August 1, 2016.
None of the money was used to purchase Software Company shares.

55. In sum, none of the money raised to be invested in Software Company shares was
ever used to purchase Software Company shares. Instead, it was used for the main funds’

investments and expenses, River Studios expenses, and ROTHENBERG’s personal expenses.

ROTHENBERG’S WIRE FRAUD

56. As set out in detail above, there is probable cause to believe ROTHENBERG
committed Wire Fraud on or about July 15, 2016.

37. Foremost, ROTHENBERG knowingly participated in and devised a scheme or
plan to defraud and a scheme or plan for obtaining money or property by means of false or /
fraudulent pretenses, representations, or promises, or omitted facts. ROTHENBERG
represented, and/or caused to be represented, to his investors, and specifically G, Inc., that its

money would be used to purchase Software Company stock. However, ROTHENBERG used

Page 13 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 15 of 16

the money he raised using this misrepresentation for the main funds’ investments and expenses,
River Studios expenses, and ROTHENBERG’s personal expenses.

58. The statements ROTHENBERG made, as well as those he caused to be made by
RVMC employees, as part of the scheme, were material; that is, they had a natural tendency to
influence, or were capable of influencing, a person to part with money or property.
ROTHENBERG’s misrepresentations did in fact cause G, Inc. to send $1 million to the Software
Company Co-Fund bank account controlled by ROTHENBERG on July 15, 2016.

59, ROTHENBERG, as detailed above, acted with the intent to defraud, that is, the
intent to deceive and cheat. Among other things, the facts that: (1) G, Inc.’s $1 million was sent’
from the Software Company Co-Fund bank account to the main RVMC bank account the same
day it arrived, (2) on the same day, $450,000 was immediately sent from the main RVMC bank
account to the 2016 Fund bank account; and (3) the total $1 million was used for other purposes
than purchasing Software Company stock, evince ROTHENBERG’s knowledge that the money
would not be used to make purchase of Software Company stock at the time he made his
representations to G, Inc. The fact that he did similarly for five separate investors showed the
absence of mistake.

60. Finally, ROTHENBERG caused G, Inc. to send the $1 million by interstate wire
communication because the wire transfer was processed through Federal Reserve System
computers. Based on my training and experience, | know that Federal Reserve System
computers are located in New Jersey and Texas. The $1 million wire transfer was an essential

part of the scheme.

Page 14 of 15
Case 3:20-mj-70834-MRGD Document1 Filed 06/25/20 Page 16 of 16

CONCLUSION

61. Based on the foregoing facts, my training and experience, and consultation with
other agents and officers experienced in financial investigations, there is probable cause to
believe that on or about July 15, 2016, MICHAEL BRENT ROTHENBERG knowingly and
voluntarily committed Wire Fraud, in violation of 18 U.S.C. §§ 1343 and 2.

62. For the reasons stated above, I respectfully request that the Court issue the
requested criminal complaint and arrest warrant.

I declare under penalty of perjury that the

above is true and correct to the best of my
knowledge and belief.

Is/

 

Janak Patel
Special Agent
Federal Bureau of Investigation

Sworn to before me this 24th _ day of June 2020.

TAN. ke

THE HONORABLE THOMAS S."HIXSON
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

Page 15 of 15
